      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 1 of 53




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF FLORIDA


 DYLAN EGLESTON, Individually And On Behalf             Case No.: 1:20-cv-106-AW/GRJ
 Of All Others Similarly Situated,

                         Plaintiff,
                                                        JURY TRIAL DEMANDED
                 v.

 UNIVERSITY OF FLORIDA BOARD OF
 TRUSTEES, AS THE PUBLIC BODY
 CORPORATE OF UNIVERSITY OF
 FLORIDA, and FLORIDA BOARD OF
 GOVERNORS FOUNDATION, INC.,

                         Defendants.


                         AMENDED CLASS ACTION COMPLAINT

       Plaintiff Dylan Egleston (“Plaintiff”), by and through undersigned counsel, brings this

action against University of Florida Board of Trustees and the Florida Board of Governors

Foundation, Inc. (“Defendants”) on behalf of himself and all others similarly situated, and makes

the following allegations based upon information, attorney investigation and belief, and upon

Plaintiff’s own knowledge:

I.     NATURE OF THE CASE

       1.      This is an action for breach of contract, unjust enrichment, conversion, and

violation of the Florida Deceptive and Unfair Trade Practices Act, § 501.201 et seq., and violations

of the Fifth and Fourteenth Amendments to the United States Constitution pursuant to 42 U.S.C.

§ 1983, against Defendants.

       2.      This is a class action brought on behalf of Plaintiff and members of the putative

Classes who (i) paid for in-person educational services in the form of tuition and were forced to
       Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 2 of 53




finish the Spring 2020 academic semester online (which is substantially cheaper than in-person

education services) and (ii) services fees for the Spring 2020 academic semester at the University

of Florida (“UF”), Florida A&M University, Florida Atlantic University, Florida Gulf Coast

University, Florida International University, Florida Polytechnic University, Florida State

University, New College of Florida, University of Central Florida, University of North Florida,

University of South Florida, and University of West Florida (collectively, the “Universities”) and

who, because of Defendants’ response and policies relating to the Novel Coronavirus Disease 2019

(“COVID-19”) pandemic, are entitled to a refund on tuition and fees paid.

II.     JURISDICTION AND VENUE

        3.     This Court has jurisdiction over this action pursuant to the Class Action Fairness

Act (“CAFA”), 28 U.S.C. § 1332(d), because at least one class member is of diverse citizenship

from one of the Defendants, there are more than 100 Class members, and the aggregate amount in

controversy exceeds $5 million, exclusive of interest and costs.

        4.      Plaintiff also brings this action pursuant 42 U.S.C. § 1983 for violations of civil

rights under the Fifth and Fourteenth Amendments to the United States Constitution.

        5.      This Court has subject-matter jurisdiction over this matter pursuant to 28 U.S.C.

§ 1331 (federal question) and 28 U.S.C. § 1343(a)(3) (civil rights); 28 U.S.C. § 1367 provides

supplemental jurisdiction over the state law tort claims that arose from the same common nuclei

of facts.

        6.     This Court has personal jurisdiction over Defendants because Defendants conduct

business in Florida and have sufficient minimum contacts with Florida.




                                                2
       Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 3 of 53




       7.      Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to the claims occurred in this District. Specifically, the

contract that is the subject of this action was formed in this District.

III.   PARTIES

       A.      Plaintiff

       8.      Plaintiff Dylan Egleston was a student at UF.

       B.      Defendants

       9.      Defendant University of Florida Board of Trustee (“Florida Board of Trustee”) are

the trustees of UF, a public land-grant, sea-grant, and space-grant research university in

Gainesville, Florida. The Florida Board of Trustee is a senior member of the State University

System of Florida and traces its origins to 1853 and has operated continuously on its Gainesville

campus since September 1906.

       10.     Defendant Florida Board of Governors Foundation, Inc. (“Florida Board of

Governors”) is the governing board created under the Florida Constitution as the governing body

for the State University System of Florida, which includes all public universities in the state of

Florida. Defendant Florida Board of Governors is located at 325 West Gaines Street, Suite 1614,

Tallahassee, Florida.

       11.     Defendants operate state agencies under color of state law.

IV.    PRELIMINARY STATEMENT

       12.     Plaintiff brings this case as a result of Defendants’ decision not to issue appropriate

refunds for the Spring 2020 semester after canceling in-person classes and changing all classes to

an online/remote format, closing most campus buildings, and requiring all students who could

leave campus to leave as a result of COVID-19.



                                                   3
        Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 4 of 53




        13.    On or about March 11, 2020, Defendants issued an order directing all Universities

to implement a process to transition to remote instruction immediately and encourage students to

stay home (if they had left their campuses for spring break) or to return home.

        14.    On or about March 17, 2020, Defendants extended remote learning through the end

of the Spring semester at all Universities and directed all Universities to develop an alternate

schedule or method of delivery for on-campus commencement ceremonies. On-campus and other

co-curricular activities, including athletic events, were cancelled.

        15.    On March 20, 2020, in a letter to students at the UF, the Vice-President of Student

Affairs indicated that the UF was “developing plans for issuing refunds, rebates, or credits to

students who may no longer be able to utilize their university residence hall and/or dining plan

contracts.” No communications were made concerning the many fees students paid associated

with the Spring 2020 semester or the difference in prices between in-person classes and on-line

learning.

        16.    On or about March 27, 2020, UF announced that it would soon begin distributing

partial housing and dining refunds for students. Students who formally checked out of their on-

campus housing before March 24, 2020 would be offered a housing refund based on their checkout

date.   Students who stopped using their meal plan after March 23, 2020 would also receive a

refund for the unused portion of their meal plan, including flex bucks. These refunds would be

automatically distributed to students’ accounts. Once again, no mention was made concerning

students’ fees or reduction in tuition because classes were now held online versus in-person.

        17.    On March 30, 2020, UF announced Regulation 3.0372, which states that Student

Health, Athletic, Activity and Service and Transportation Access Fees, would be amended to

reflect the proposed revised Student Fees per credit hour basis for Summer 2020. The Notice of



                                                  4
       Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 5 of 53




Proposed Regulation to Amendment indicated that the UF would be reducing the Activity and

Service, Athletic, Health, and Transportation Fees, but adding a “Distance Learning Fee,” for a

total fee reduction from the Spring semester of eight cents.       When explaining the proposed

reduction in fees, W. Andrew McCollough, UF’s associate provost for teaching and technology

stated: “The general rationalization was, with the students gone, it was no longer necessary for

them to pay for access to services that will not be where they are.” This same rationale applies to

this class action since the students have not had access to the services being charged or the

difference in the amount paid in-person learning versus online learning.

        18.     These decisions deprived Plaintiff and the other members of the Classes from

recognizing the benefits of on-campus enrollment, access to campus facilities, student activities,

and other benefits and services in exchange for which they had already paid tuition and fees.

        19.     Defendants have either refused to provide reimbursement for the tuition, fees and

other costs that Defendants failed to provide during the Spring 2020 semester, or have provided

inadequate and/or arbitrary reimbursement that does not fully compensate Plaintiff and members

of the Classes for their loss.

        20.     Defendants have retained the value of monies paid by Plaintiff and the other Class

members for tuition and fees, while failing to provide the services for which those tuition and fees

were paid. Even if Defendants have a legal right to cancel the in-person tuition and fee contracts

and no longer provide the services for which the in-person tuition and fees were paid, they do not

have the right to retain the monies that students and/or families paid for those services. The

inequity is further highlighted by the fact that Defendants will be receiving hundreds of millions

of dollars in governmental aid to help cover the costs associated with the COVID-19 disruption.




                                                 5
      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 6 of 53




       21.     Class members have demanded the return of the unused portions of the fees that

they paid through a number of channels, including through online forums. See, e.g.,

https://www.change.org/p/university-of-florida-provide-a-partial-refund-of-tuition-fees-for-uf-

students.

V.     THE CARES ACT ALLOCATION

       22.     The Federal Government has also responded to the COVID-19 pandemic in ways

that benefit the Universities and help the Universities cover the costs associated with the

disruption.

       23.     The CARES Act required that at least half of the funds needed to be spent in the

form of emergency aid to students, which could include grants to defray the cost of food, housing,

course materials or child care, according to the U.S. Department of Education. Upon information

and belief, however, only half of the money provided to the Universities under the CARES Act

will be allocated to the students.

       A.      UF

       24.     Upon information and belief, as a result of the Novel Coronavirus Disease

(“COVID-19”), the U.S. Department of Education (“DOE”) allocated $31,046,411 to UF of which

the minimum allocation to be awarded for emergency financial aid grants to UF students was

$15,523,206.

       B.      Florida A&M University

       25.     Upon information and belief, as a result of COVID-19, the DOE allocated

$13,051,325 to Florida A&M University of which the minimum allocation to be awarded for

emergency financial aid grants to Florida A&M University students was $6,525,663.

       C.      Florida Atlantic University



                                                6
      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 7 of 53




       26.    Upon information and belief, as a result of COVID-19, the DOE allocated

$22,429,874 to Florida Atlantic University of which the minimum allocation to be awarded for

emergency financial aid grants to Florida Atlantic University students was $11,214,937.

       D.     Florida Gulf Coast University

       27.    Upon information and belief, as a result of COVID-19, the DOE allocated

$11,143,620 to Florida Gulf Coast University of which $5,571,810 was allocated to Florida Gulf

Coast students.

       E.     Florida International University

       28.    Upon information and belief, as a result of COVID-19, the DOE allocated

$38,301,957 to Florida International University of which the minimum allocation to be awarded

for emergency financial aid grants to Florida International University students was $19,150,979.

       F.     Florida Polytechnic University

       29.    Upon information and belief, as a result of COVID-19, the DOE allocated

$1,253,303 to Florida Polytech University of which the minimum allocation to be awarded for

emergency financial aid grants to Florida Polytech University students was $626,652.

       G.     Florida State University

       30.    Upon information and belief, as a result of COVID-19, the DOE allocated

$29,339,828 to Florida State University of which the minimum allocation to be awarded for

emergency financial aid grants to Florida State University students was $14,669,914.

       H.     New College of Florida

       31.    Upon information and belief, as a result of COVID-19, the DOE allocated $837,170

to the New College of Florida of which the minimum allocation to be awarded for emergency

financial aid grants to New College of Florida students was $418,585.



                                                7
      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 8 of 53




       I.      University of Central Florida

       32.     Upon information and belief, as a result of COVID-19, the DOE allocated

$51,071,250 to the University of Central Florida (“UCF”) “with a minimum of $25,535,625 to be

awarded in emergency financial aid grants to UCF students . . . .” 1

       J.      University of North Florida

       33.     Upon information and belief, as a result of COVID-19, the DOE allocated

$11,770,196 to the University of North Florida of which the minimum allocation to be awarded

for emergency financial aid grants to the University of North Florida students was $5,885,098.

       K.      University of South Florida

       34.     Upon information and belief, as a result of COVID-19, the DOE allocated

$34,839,748 to the University of South Florida of which the minimum allocation to be awarded

for emergency financial aid grants to the University of South Florida students was $17,419,874.

       L.      University of West Florida

       35.     Upon information and belief, as a result of COVID-19, the DOE allocated

$6,801,388 million to the University of West Florida of which the minimum allocation to be

awarded for emergency financial aid grants to the University of West Florida students was

$3,400,694.

       M.      DACA Students Will Not Receive Aid From The Cares Act

       36.     Further, according to an article entitled “UF online, international and DACA

students won’t receive aid from CARES Act”:

       While other UF students scrambled to arrange trips home, 21-year-old international
       student Anastasija Stevanovic was stranded in her dorm. All flights from the U.S.
       to Europe were canceled.

1
       See http://www.nicholsonstudentmedia.com/news/ucf-awards-16-7-million-in-cares-act-funds-
announces-second-round/article_d18ad8c2-a76a-11ea-a4f5-df33bc0412d6.html (last visited on July 29,
2020).
                                                 8
        Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 9 of 53




         On April 8, the Serbian government arranged a free flight home from Washington
         D.C. for Serbian international students like Stevanovic. She paid $440 for a flight
         and hotel, an unexpected cost she said was a little out of her family’s reach. She
         then set off from Gainesville to D.C. two days early, in case flights got canceled.

         “Because of the uncertainty of the situation in Serbia, all the decisions were
         basically on the spot,” Stevanovic said.

         Stevanovic is one of UF’s more than 6,000 international students who remain
         ineligible for the U.S. government’s COVID-19 emergency funding for students,
         which would have helped with expenses like Stevanovic’s last-minute flight. 2

VI.      IN-PERSON TUITION VS. ON-LINE TUITION

         A.     UF In-Person Tuition

         37.    The chart below lists the 2019-2020 Academic Year Undergraduate cost of

attendance at UF on Campus:

    Expense                                              Cost
    Tuition/Fees3                                        $6,380
    Books and Supplies                                   $850
    Computer/Cell Phone                                  $1,230
    Housing                                              $5,750
    Food                                                 $4,470
    Transportation                                       $1,110
    Clothing/Maintenance                                 $1,000
    Personal                                             $420
    Total Budget                                         $21,210

         B.     UF On-Line Tuition


2
          See https://www.alligator.org/covid-19/uf-online-international-and-daca-students-won-t-receive-
aid-from-cares-act/article_b0ac21dc-9a41-11ea-9437-bfc886f7e200.html (last visited on July 29, 2020);
see        also      https://www.forbes.com/sites/wesleywhistle/2020/06/11/devos-finalizes-rule-blocking-
undocumented-students-from-cares-act-grants/#4aab5baf75a0 (“It’s been a roller coaster at the Department
of Education since Congress passed the CARES Act and President Trump signed it into law in late March.
After weeks of going back and forth, Education Secretary Betsy DeVos issued a regulation Thursday that
blocked undocumented students from coronavirus relief grants provided under the CARES Act.”) (last
visited July 29, 2020).
3
          “Tuition/fee figures are projected estimates for 2019-2020 for incoming freshman entering UF for
the first time. Tuition/fee for continuing students may be lower. Out-of-state undergraduates should add
$22,278 to projected tuition/fees.” See https://www.sfa.ufl.edu/cost/ (last visited July 29, 2020) (emphasis
in original).
                                                     9
        Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 10 of 53




         38.    The chart below lists the 2019-2020 Academic Year Undergraduate On-Line cost

of attendance at UF:

    Expense                                              Cost
    Tuition/Fees4                                        $3,876
    Books and Supplies                                   $850
    Computer/Cell Phone                                  $1,230
    Housing                                              $5,750
    Food                                                 $4,470
    Transportation                                       $130
    Clothing/Maintenance                                 $1,000
    Personal                                             $420
    Total Budget                                         $17,726

         C.     UF On-Line Optional Fee Package

         39.    UF offers undergraduate online students an optional fee package that allows these

undergraduate online students in person access to “activities and services”, “health services”,

“university athletics” and “transportation”. The UF Online Optional Fee Package provides the

following:

         Designed with the undergraduate online student in mind, the UF Online Optional
         Fee Package is now available. All UF Online students, including Pathway to
         Campus Enrollment (PaCE) students in UF Online, are able to opt into this
         optional fee package for the same price as their on-campus peers.

                                               *     *     *

         WHAT IS IT?

         The UF Online Optional Fee Package is designed to give UF Online students
         (including PaCE students) who choose to reside in or frequently visit Gainesville
         access to on campus student services. The optional fee package consists of the
         following fees and services:




4
        “Out-of-state undergraduates should add $12,704 to tuition/fees.” “UF Online students do not pay
the Activity and Services Fee, the Health Services Fee, the University Athletics Fee, or the Transportation
Fee as part of their standard cost of attendance. UF Online students who want to utilize all campus services
and activities can purchase the UF Online Optional Fee Package.” See https://www.sfa.ufl.edu/cost/uf-
online-cost/ (last visited July 1, 2020) (emphasis in original).
                                                    10
Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 11 of 53




 Activities & Services – Participation in recreational sports and intramurals, access
 to recreation and fitness facilities, and participation in programs like Gator Nights

 Health Services – Access to the Student Health Care Center and Counseling and
 Wellness Center

 University Athletics – Access to student sections and discounted pricing for athletic
 events (based on ticket availability)

 Transportation – Fare-free service on the Regional Transit System (RTS)

 For full details and list of services, please visit the FAQ on the UF Online website
 (http://handbook.ufonline.ufl.edu/students/student-fees).

 HOW MUCH WILL IT COST?

 The optional fee package is billed on a per credit hour basis and is the same cost
 on-campus students pay as part of their cost of attendance. The cost may vary each
 academic year. For the 2019-20 year the cost is $46.21 per credit hour. [Emphasis
 added].

 40.    The following are the additional fees UF assesses:

 Activity and Service Fee -- All students must pay an activity and service fee that
 is assessed on a per credit-hour or semiannual basis.

 Athletic Fee -- All students must pay an athletic fee that is assessed on a per credit-
 hour or semiannual basis. Halftime graduate research and teaching assistants
 enrolled for eight (8) or more credit hours during the Fall or Spring Semester and
 all other students enrolled for nine (9) or more credit hours are eligible to purchase
 football tickets at the student rate.

 Audit Fee -- Tuition and fees for audited courses are assessed at the applicable
 resident or non-resident per credit hour cost.

 Diploma Replacement Fee -- Each diploma ordered after a student’s initial degree
 application can result in a diploma replacement charge, variable, not to exceed
 $10.00 per item.

 Distance Learning Fee -- Online courses may be assessed a per credit hour
 amount.

 Health Fee -- All students must pay a health fee that is assessed on a per credit-
 hour or semiannual basis. The health fee is not part of any health insurance a student
 may purchase.



                                           11
      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 12 of 53




       Material and Supply and Equipment Use Fee -- Material and supply fees are
       assessed for certain courses to offset the cost of materials or supply items consumed
       in the course of instruction. A list of approved courses and fees is published in the
       Schedule of Courses each semester.

       Off-Campus Educational Activities -- The president or the president’s designee
       will establish fees for off-campus course offerings when the location results in
       specific identifiable increased costs to the university. These fees will be in addition
       to the regular tuition and fees charged to students enrolling in these courses on
       campus. The additional fees charged are for the purpose of recovering the increased
       costs resulting from off campus vis-à-vis on campus offerings. As used herein, off
       campus refers to locations other than main campus, branch and centers.

       Technology Fee-- All students must pay a technology fee that is assessed on a per
       credit-hour or semiannual basis.

       Transportation Access Fee -- All students must pay a transportation access fee
       that is assessed on a per credit-hour or semiannual basis.

       Late Registration Fee -- Any student who fails to register prior to the late
       registration date published in the academic calendar will be subject to the late
       registration fee of $100.00.

       Late Payment Fee -- Any student who fails to pay all tuition and fees due or to
       make appropriate arrangements for tuition and fee payment (deferment or third
       party billing) by the fee payment deadline published in the academic calendar will
       be subject to a late payment fee of $100.00.

       D.      UF Admits The Clear Distinction Between In-Person And On-Line Degrees

       41.     In tacit acknowledgment that there is a clear and distinct discount in online degrees,

the UF advertises that you can earn a “greater degree, for less.”




                                                 12
         Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 13 of 53




          42.   Plaintiff and members of the Classes are entitled to a pro-rata refund of the tuition

and fees they paid to Defendants for in-person educational services as well as other marketed

collegiate experiences and services that were not provided because the Universities transitioned to

online only learning, and the services and experiences for which the tuition and fees were intended

to pay were not provided.

VII.      FACTS

          43.   Plaintiff incorporates by reference all preceding allegations as though fully set forth

herein.

          44.   Plaintiff was enrolled as a full-time student for the Spring 2020 academic semester

at UF.

          45.   As a precondition for enrollment, Plaintiff was required to and did pay substantial

tuition for the Spring 2020 semester either out of pocket or by utilizing student loan financing, as

did all members of the putative Tuition Class (defined below).

          46.   Certain institutions of higher learning (like the Universities described herein) offer

curriculum and instruction that is offered on a remote basis through online learning which do not

provide for physical attendance by the students.

          47.   Defendants’ Universities offer in-person, hands on curriculum.

          48.   Defendants’ Universities also offer an on-line curriculum at substantially lower

price.

          49.   Plaintiff and members of the putative Classes did not choose to attend another

institution of higher learning, but instead chose to attend UF (and the Universities) and enrolled

on an in-person basis at a significantly high tuition.




                                                  13
      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 14 of 53




       50.     The tuition and fees for in-person instruction at Defendants’ Universities (including

UF) are higher than tuition and fees for online institutions because such costs cover not just the

academic instruction, but encompass an entirely different experience which includes, but is not

limited to:

       (a)     Face to face interaction with professors, mentors, and peers;

       (b)     Access to facilities such as computer labs, study rooms, laboratories, and libraries;

       (c)     Student governance and student unions;

       (d)     Extra-curricular activities, groups, and intramurals;

       (e)     Student art, cultures, and other activities;

       (f)     Social development and independence;

       (g)     Hands on learning and experimentation;

       (h)     Internships; and

       (i)     Networking and mentorship opportunities.

       51.     Plaintiff enrolled at UF to earn a degree that included the service of taking courses

at the campus with live teacher interaction.

       52.     Defendants suspended or restricted in-person on-campus activities during the

Spring 2020 semester.

       53.     Although Defendants offered some level of academic instruction via online classes,

Plaintiff and members of the putative Classes have been and were deprived of the benefits of on-

campus learning.

       54.     Defendants have either refused to provide reimbursement for the tuition, fees and

other costs that Defendants are no longer providing, or have provided inadequate and/or arbitrary

reimbursement that does not fully compensate Plaintiff and members of the Classes for their loss.



                                                 14
      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 15 of 53




       55.     Moreover, Plaintiff and members of the putative Classes have been and will be

deprived of fully utilizing services for which they have already paid, including, but not limited to,

access to campus facilities and other opportunities.

       56.     To date, Defendants have failed and continue to fail to adequately and properly

refund Plaintiff and the members of the Classes’ fees for on-campus services which Defendants

are no longer providing as previously agreed upon.

       57.     Plaintiff and members of the Classes paid tuition and fees for in-person educational

services, experiences, opportunities, and other related collegiate services for the entire semester.

       58.     According to the State University System of Florida, the average undergraduate

tuition and fees per credit hour for a Florida State Resident during the Spring 2020 semester is

approximately $197.97, and a similar type charge was applied for Summer 2020. Therefore, a

full-time Florida resident student, taking at least 12 credits, paid approximately $2,375.64 in tuition

and fees and a student taking at least 15 credits, paid approximately $2,969.55 in tuition and fees

for the Spring 2020 semester. The average per credit hour cost for a non-Florida resident is

approximately $561.80, meaning a full-time student taking at least 12 credits, paid approximately

$6,741.60 in tuition and fees and a full-time student taking at least 15 credits, paid approximately

$8,427.00 in tuition and fees for the Spring 2020 semester.

       59.     While prices vary throughout the State University System of Florida, the average

tuition and fees for the Spring 2020 semester for a Florida state resident was approximately

$2,957.75. The average system wide tuition and fees for a non-Florida state resident was

approximately $10,311.54.

       60.     Similar billing practices were employed for the Summer 2020 semester.




                                                  15
      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 16 of 53




       61.        Defendants were unable to provide in-person educational experiences, services, and

opportunities for approximately 50% of the Spring 2020 semester.

       62.        As a result of Defendants’ closure, Defendants have not complied with their

obligation to provide in-person educational services along with other experiences, opportunities,

and services for which Plaintiff and the Classes paid.

       63.        Upon information and belief, under the guidance of the Board of Governors, all of

the Universities followed a similar protocol and procedure for shutting down campuses, cancelling

organizations, events, and the like, and cancelling in-person lectures by transitioning to remote

online learning only.

       64.        Plaintiff and the Classes did not enter into an agreement with Defendants for online

education, but rather agreed to pay for and receive in-person education from Defendants’

Universities.

       A.         UF Solicitation Brochures

       65.        The Universities (UF included) do not sell merely credit hours and diplomas as one

would sell some common consumer commodity. They sell an experience – one enriched both

personally and academically through social interaction and involvement with faculty and with

other students.

       66.        UF is no different in this respect as UF’s solicitation brochure states:

       Where Will You Go From the Top?

       As a Gator, anything is possible. The University of Florida is a campus for big
       ideas. UF students are dreamers and realists, artists and athletes, entrepreneurs and
       engineers, front-line leaders and quiet volunteers. You will be a student today, but
       you’ll become a Gator for life. At UF, you’ll find a unique bond with individuals
       from all different parts of our country and globe who share a common purpose: to
       go further, go greater, and continually make the world better.

       Academics

                                                    16
Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 17 of 53




 Learning is more than just knowing all the right answers. Great minds don’t always
 think alike. And they shouldn’t. If you’re seeking to be challenged, engaged and
 inspired, you belong at UF. At the University of Florida, you will choose from over
 100 undergraduate majors across 16 colleges. Beginning with your first day of
 class, you will be encouraged to think critically, form opinions and push beyond
 the status quo. We expect that of our students because we expect that of our
 university. Here, you’ll explore academic opportunities that are matched by few
 universities in the United States. Through our University Scholars Program,
 students may work one-on-one with UF faculty on select research projects. Learn
 about another culture when you travel abroad. UF has hundreds of study abroad
 options to choose from. Or join a community of students who want additional
 challenge through the UF Honors Program. Great things happen inside our doors
 so that greater things will happen outside them.

 Extracurricular Life

 With almost 1,000 student organizations, all sorts of leisure activities and 19
 Division I teams to cheer for, there’s never a dull moment on our campus.
 There’s also Gator Growl, the world’s largest student-run pep rally, and
 GatorNights, the leading late-night college entertainment and midnight breakfast
 program in the Southeast. The Reitz Union offers an art studio for those
 interested in artistic expression and a game room with its own bowling alley. If
 you are looking for more adventure, fresh-water springs are abundant near
 Gainesville, and many students spend their day tubing down the local rivers and
 enjoying some Florida sun.

 Residential Life

 At the University of Florida, we take your decision to choose us as your second
 home very seriously. On-campus housing options include apartment, suite and
 traditional-style residence communities. More than 8,500 Gators live on campus,
 including more than 75 percent of freshmen. Although first-year students are not
 required to reside on campus, most do because who wants to miss out on the
 starting point for long-term friendships, late night ice-cream runs, impromptu
 Netflix viewing or exposure to a wide range of diverse students as your new
 neighbors? Resident advisors reside on every floor to provide support to all students
 in their adjustment to college life. From your doorsteps, you can easily access
 everything else that makes college life complete: dining, Reitz Union activities,
 fitness programs and more.

                                     *    *     *

 A UNIVERSITY UNITED FOR A GREATER PURPOSE




                                          17
Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 18 of 53




 At UF, our students utilize more than 200 research, service and education
 centers, bureaus and institutes. With some of the most future-focused facilities led
 by some of the best minds in their fields, it’s no wonder UF is consistently ranked
 among the nation’s top universities. Rankings like second among Forbes “Best
 Value Public Colleges” (2016) and second in Kiplinger’s “Best Values in Public
 Colleges” (2015) are a result of UF’s commitment to provide the highest quality
 education at the best value.

                                    *      *    *




                                    *     *    *




                                         18
Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 19 of 53




                                19
     Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 20 of 53




       67.     UF significantly enhances its value to students by offering a rich, communal social

and academics experience.

       68.     Plaintiff enrolled as a full-time student at UF during the Spring 2020 academic

term, attending UF in-person rather than on-line.

       69.     Plaintiff paid the full amount of tuition and fees charged by UF.

       B.      UF’s Terms and Agreement – The Contract

       70.     Plaintiff received, reviewed and agreed to the following Terms and Agreement

upon his registering to attend UF. The Terms and Agreement state:


                                                20
Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 21 of 53




                                21
Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 22 of 53




                                22
Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 23 of 53




                                23
Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 24 of 53




                                24
      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 25 of 53




VIII. CLASS REPRESENTATION ALLEGATIONS

          71.    Plaintiff incorporates by reference all preceding allegations as though fully set forth

herein.

          72.    Plaintiff brings this action on behalf of himself and as a class action, pursuant to

the provisions of Rule 23 of the Federal Rules of Civil Procedure on behalf of the following

Classes:

          The Tuition Class:

          All people who paid tuition for or on behalf of students enrolled in classes at the
          Universities for the Spring 2020 semester but were denied live, in-person
          instruction and forced to use online distance learning platforms for the latter portion
          of that semester.

          The Fees Class:

          All people who paid fees for or on behalf of students enrolled in classes at the
          Universities for the Spring 2020 semester.

          73.    Excluded from the Classes are Defendants, and any of their respective members,

affiliates, parents, subsidiaries, officers, directors, employees, successors, or assigns; and the

judicial officers, and their immediate family members, and Court staff assigned to this case.

Plaintiff reserves the right to modify or amend the Class definitions, as appropriate, during the

course of this litigation.

Numerosity: Fed. R. Civ. P. 23(a)(1)

          74.    The members of the Classes are so numerous and geographically dispersed that

individual joinder of all members is impracticable. Plaintiff is informed and believes that there

are thousands of members of the Classes, the precise number being unknown to Plaintiff, but such

number being ascertainable from Defendants’ records. Members of the Classes may be notified




                                                    25
      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 26 of 53




of the pendency of this action by recognized, Court-approved notice dissemination methods, which

may include U.S. mail, electronic mail, internet postings, and/or published notice.

Commonality and Predominance: Fed. R. Civ. P. 23(a)(2)

       75.     This action involves common questions of law and fact, which predominate over

any questions affecting individual members of the Classes, including, without limitation:

               (a)    Whether Defendants engaged in the conduct alleged herein;

               (b)    Whether there is a difference in value between enrollment in an online

       distance learning program and enrollment in a live, on-campus instructional program;

               (c)    Whether Defendants breached their contracts with Plaintiff and the other

       members of the Tuition Class by retaining the portion of their tuition representing the

       difference between the value of online distance learning and on-campus, in-person

       enrollment;

               (d)    Whether Defendants were unjustly enriched by retaining tuition payments

       of Plaintiff and the Tuition Class representing the difference between the value of online

       distance learning and on-campus, in-person enrollment;

               (e)    Whether Defendants breached their contracts with Plaintiff and the other

       members of the Fees Class by retaining fees without providing the services, benefits and/or

       programs the fees were contracted to cover;

               (f)    Whether Defendants were unjustly enriched by retaining fees of Plaintiff

       and the other members of the Fees Class without providing the services, benefits and/or

       programs the fees were intended to cover;

               (g)    Whether Defendants committed conversion as detailed herein against

       Plaintiff and the other members of the Tuition Class;



                                                26
     Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 27 of 53




                (h)     Whether Defendants committed conversion as detailed herein against

       Plaintiff and the other members of the Fees Class;

                (i)     Whether Defendants violated the Takings Clause of the Fifth Amendment,

       through the Fourteenth Amendment as to Plaintiff and the other members of the Tuition

       Class;

                (j)     Whether Defendants violated the Takings Clause of the Fifth Amendment,

       through the Fourteenth Amendment as to Plaintiff and the other members of the Fees Class;

                (k)     Whether Defendants violated the Florida Deceptive and Unfair Trade

       Practices Act, Fla. Stat. § 501.201 et seq. as to Plaintiff and the other members of the

       Tuition Class;

                (l)     Whether Defendants violated the Florida Deceptive and Unfair Trade

       Practices Act, Fla. Stat. § 501.201 et seq. as to Plaintiff and the other members of the Fees

       Class;

                (m)     Whether certification of any or all of the classes proposed herein is

       appropriate under Fed. R. Civ. P. 23;

                (n)     Whether Class members are entitled to declaratory, equitable, or injunctive

       relief, and/or other relief; and

                (o)     The amount and nature of relief to be awarded to Plaintiff and the other

       members of the Classes.

Typicality: Fed. R. Civ. P. 23(a)(3)

       76.      Plaintiff’s claims are typical of the claims of other members of the Classes because,

among other things, all such members were similarly situated and were comparably injured

through Defendants’ wrongful conduct as set forth herein.



                                                 27
      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 28 of 53




Adequacy: Fed. R. Civ. P. 23(a)(4)

        77.     Plaintiff is an adequate representative of the Classes because his interests do not

conflict with the interests of other members of the Classes he seeks to represent. Plaintiff has

retained counsel competent and experienced in complex litigation and Plaintiff intends to

prosecute the action vigorously. The interests of the Classes will be fairly and adequately protected

by Plaintiff and his counsel.

Superiority: Fed. R. Civ. P. 23(b)(3)

        78.     A class action is superior to any other available means for the fair and efficient

adjudication of this controversy, and no unusual difficulties are likely to be encountered in the

management of this class action. The damages or other financial detriment suffered by Plaintiff

and other members of the Classes are relatively small compared to the burden and expense that

would be required to individually litigate their claims against Defendants, so it would be

impracticable for members of the Classes to individually seek redress for Defendants’ wrongful

conduct.

        79.     Even if members of the Classes could afford individual litigation, the Court system

likely could not. Individualized litigation creates a potential for inconsistent or contradictory

judgments and increases the delay and expense to all parties and the court system. By contrast,

the class action device presents far fewer management difficulties and provides the benefits of

single adjudication, economy of scale, comprehensive supervision by a single court, and finality

of the litigation.




                                                 28
      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 29 of 53




Certification of Specific Issues: Fed. R. Civ. P. 23(c)(4)

       80.     To the extent that any described Classes herein do not meet the requirements of

Rules 23(b)(2) or (b)(3), Plaintiff seeks the certification of issues that will drive the litigation

toward resolution.

Declaratory and Injunctive Relief: Fed. R. Civ. P. 23(b)(2)

       81.     Defendants have acted or refused to act on grounds generally applicable to Plaintiff

and the other members of the Classes, thereby making appropriate final injunctive relief and

declaratory relief, as described herein, with respect to the members of the Classes as a whole.

IX.    IN RESPONSE TO THE COVID-19 PANDEMIC, DEFENDANTS’ SEIZED
       PLAINTIFF’S AND THE MEMBERS OF THE CLASSES PROPERTY
       WITHOUT NOTICE OR DUE PROCESS

       82.     When Defendants elected to seize Plaintiff’s and the members of the Classes

property, they did so without notice or due process.

       83.     The Takings Clause of the Fifth Amendment, through the Fourteenth Amendment,

prohibits states from taking private property for public use without just compensation.

       84.     Core common law property rights that predate the Constitution are protected by the

Takings Clause.

       85.     For hundreds of years, the common law has recognized that there is a property right

by an owner in funds held in an account managed by another.

       86.     The common law rule is that when monies are paid in anticipation of receiving

some service, but circumstances thereafter render it impossible for those services to be provided,

the recipient is precluded from unjustly enriching themselves by seizing and retaining the

proceeds.




                                                29
      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 30 of 53




       87.     Based on these common law rules protected by the Constitution, Plaintiff and the

Classes have a protected property right in all sums they paid to the Universities for which they

received nothing, or significantly less than what they bargained for, in return.

       88.     Defendants elected to seize Plaintiff’s and the members of the Classes’ property

under the color of state law, without notice or due process, which failure to provide the same

violates due process standards set forth in the Florida and United States Constitutions.

       89.     Defendants are obligated to uphold the Florida and United States Constitutions.

       90.     No statute, rule, or practice could authorize Defendants to withhold that property

from Plaintiff and the Classes without violating the Takings Clause of the Fifth Amendment.

       91.     Defendants’ conduct violated the Florida Constitution, Article X, Section 6(a) and

the United States Constitution’s Fifth and Fourteenth Amendments.

       92.     Plaintiff’s and members of the Classes’ property remains in Defendants’ possession

and can readily be returned upon Defendants directing the Universities to do so.

       93.     Plaintiff has never made a knowing and voluntary waiver of his constitutional rights

to be paid just compensation for the taking of his property rights in those funds.

       94.     Consequently, Defendants, under the color of state law, have seized and retained

property that is beyond their statutory and constitutional authority. These actions are ultra vires

and unconstitutional.

X.     DEFENDANTS’ PRACTICE IS UNETHICAL
       AND VIOLATED ESTABLISHED ETHICAL STANDARDS

       95.     Defendants’ practice of failing to provide reimbursements for tuition despite the

monetary difference between on-line learning and in-person learning and the reduced benefits

associated with the mandatory fees collected by the Universities, as alleged herein, violated

generally accepted ethical principles of business conduct.

                                                 30
      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 31 of 53




       96.     The basis for the allegation that it was unethical to engage in the above practices

comes, in part, from established ethical principles recognized by the American Marketing

Association.

XI.    AMA STATEMENT OF ETHICS

       97.     The American Marketing Association (“AMA”) “commits itself to promoting the

highest standard of professional ethical norms and values. . . .” 5 As such, it has published

its “Statement of Ethics.” Id. AMA states that “marketers are expected to embrace the highest

professional ethical norms and the ethical values implied by our responsibility toward multiple

stakeholders (e.g., customers . . .).” Id. Thus, the Statement of Ethics contains “Ethical Norms,”

which “are established standards of conduct that are expected and maintained by society and/or

professional organizations.” Id.

       98.     The AMA’s Ethical Norms state that marketers must “consciously avoid []

harmful actions and omissions,” “striv[e] for good faith and fair dealing,” “avoid [] deception in

. . . pricing, communication, and delivery of distribution,” and affirm “core values” of honesty, . .

. fairness [and] transparency.” Id.

       99.     By not providing appropriate reimbursements to students despite offering a

on-line learning (which costs substantially less money and provides a diminished educational

experience) Defendants violated these Ethical Norms because, among other reasons, they did not

strive (nor achieve) good faith and fair dealing and did not affirm the core values of honesty,

fairness and transparency.




5
                              See                         https://www.ama.org/codes-of-
conduct/#:~:text=Preamble,practitioners%2C%20academics%20and%20students).&text=Values
%20also%20serve%20as%20the,and%20the%20actions%20of%20others (last visited July 29,
2020).
                                                 31
      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 32 of 53




         100.   The AMA has also published “Ethical Values,” which “represent the collective

conception of what communities find desirable, important and morally proper.” Id. These Ethical

Values include honesty and “[h]onoring our explicit and implicit commitments and promises.”

         101.   By not providing reimbursements to students despite offering a greatly diminished

educational experience compared to what they promised, Defendants violated these Ethical

Values, because, among other reasons, they did not honor their explicit and implicit commitments

and promises.

                     FOR A FIRST COLLECTIVE CAUSE OF ACTION
                               BREACH OF CONTRACT

                      (Plaintiff and Other Members of the Tuition Class)

         102.   Plaintiff incorporates by reference paragraphs 1 to 101.

         103.   Plaintiff brings this count on behalf of himself and other members of the Tuition

Class.

         104.   Plaintiff and the other members of the Tuition Class entered into contracts with

Defendants which provided that Plaintiff and other members of the Tuition Class would pay tuition

for or on behalf of students and, in exchange, Defendants would enroll such students and admit

them to the respective Universities; granting them the full rights and privileges of student status,

including but not limited to access to campus facilities, access to campus activities, and live, in-

person instruction in a physical classroom.

         105.   Defendants define registration as: “1. formal enrollment in one or more credit

courses approved and scheduled by the university; and 2. tuition and fee payments, or other

appropriate arrangements for tuition and fee payment (deferment or third-party billing) for the

courses in which the student is enrolled as of the end of the drop/add period.” See UF-3.037

Regulations of the University of Florida.

                                                32
      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 33 of 53




       106.     The rights and privileges of student status that comprise the contractual terms are

also set forth by Defendants through its “Terms and Agreement”, website, academic catalogs,

student handbooks, correspondence, marketing materials and other circulars, bulletins, and

publications.

       107.     These rights and privileges form the basis of the bargain on which prospective

students agree to accept Defendants’ offer of enrollment in exchange for the payment of tuition

and fees.

       108.     One such right is the ability to be physically present on campus, and fully enjoy the

facilities, services, and opportunities provided thereon, including the campus’ location and

surrounding opportunities at each of the respective Universities.

       109.     Defendants do not deny that the physical location of its campuses is a main benefit

of enrollment that attracts many students to the Universities.

       110.     By way of example, UF’s website and recruitment brochures are the primary means

through which Defendants target prospective new students and attempt to influence such students

to apply for enrollment at UF as opposed to other institutions of higher learning.

       111.     Through these publications, Defendants market to and enrolls students in two

separate and distinct products.

       112.     Defendants specifically market certain classes and degree programs as being

offered on a fully online basis.

       113.     Indeed, Defendants dedicate an entire section of the UF website to these programs,

known as “UF Online” which can be accessed at https://ufonline.ufl.edu/.




                                                 33
        Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 34 of 53




         114.   Conversely, Defendants’ publications with respect to non-online classes are full of

references to the on-campus experience, including numerous references to student activities;

campus amenities; campus diversity, campus location, and the like.

         115.   Upon information and belief, there were no references or disclaimers in any of

Defendants’ websites, circulars, bulletins, publications, brochures, or other advertisements prior

to January 1, 2020, that even referenced the possibility of in-person classes being changed to fully

online classes at Defendants’ discretion or for any other reason whatsoever after the start of a given

term.

         116.   In fact, it is clear that, prior to the COVID-19 interruption, Defendants had no plans

whatsoever to offer its in-person classes via an online delivery model.

         117.   Those prospective students who were interested in enrolling at the Universities after

consuming the marketing materials of each prospective Florida State university listed herein were

invited to complete applications, and some were selected for and offered admission.

         118.   Defendants have failed to fully provide those services and have otherwise not

performed under the contract as set forth above.

         119.   Plaintiff and members of the Tuition Class accepted Defendants’ offer for live in-

person on-campus education and paid valuable consideration in exchange.

         120.   However, after accepting such consideration from Plaintiff and other members of

the Tuition Class, Defendants provided a materially different product, which deprived Plaintiff

and other members of the Tuition Class of the benefit of the bargain for which they had already

paid.

         121.   Defendants retained tuition monies paid by Plaintiff and other members of the

Tuition Class, without providing them the full benefit of their bargain.



                                                 34
      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 35 of 53




         122.   Plaintiff and other members of the Tuition Class have suffered damage as a direct

and proximate result of Defendants’ breach amounting to the difference in the fair market value of

the services and access for which they contracted, and the services and access which they actually

received.

         123.   This cause of action does not seek to allege “academic malpractice.”

         124.   As a direct and proximate result of Defendants’ breach, Plaintiff and other members

of the Tuition Class are legally and equitably entitled to damages, to be decided by the trier of fact

in this action, to include disgorgement of the difference between the fair market value of the online

learning provided versus the fair market value of the live, in-person instruction in a physical

classroom on a physical campus with all the attendant benefits for which they contracted.

                    FOR A SECOND COLLECTIVE CAUSE OF ACTION
                              UNJUST ENRICHMENT

                      (Plaintiff and Other Members of the Tuition Class)

         125.   Plaintiff incorporates by reference paragraphs 1 to 101.

         126.   Plaintiff brings this count on behalf of himself and other members of the Tuition

Class.

         127.   This claim is pled in the alternative to, and to the extent it is determined a contract

does not exist or otherwise apply, the contract-based claim set forth in the First Cause of Action

above.

         128.   Plaintiff and other members of the Tuition Class paid substantial tuition for live,

in-person instruction in physical classrooms on a physical campus with all the attendant benefits.

         129.   Plaintiff and other members of the Tuition Class conferred a benefit on Defendants

when they paid this tuition.

         130.   Defendants have realized this benefit by accepting such payment.

                                                  35
      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 36 of 53




       131.    However, Plaintiff and other members of the Tuition Class did not receive the full

benefit of their bargain.

       132.    Instead, Plaintiff and other members of the Tuition Class conferred this benefit on

Defendants in expectation of receiving one product, i.e., live in-person instruction in a physical

classroom along with the on-campus experience of campus life as described more fully above, but

they were provided with a materially different product carrying a different fair market value, i.e.,

online instruction devoid of the on-campus experience, access, and services.

       133.    Defendants have retained this benefit, even though Defendants have failed to

provide the services for which the tuition was collected, making Defendants’ retention unjust under

the circumstances.

       134.    It is significantly cheaper for Defendants to provide the online product than the on-

campus product.

       135.    As a result of closing campus and moving classes online, Defendants saved

significant sums of money in the way of reduced utility costs, reduced maintenance and staffing

requirements, reduced or eliminated hours for hourly employees, reduced or eliminated hours for

paid work study students, and otherwise.

       136.    Simply put, it is significantly cheaper to operate a remote, on-line campus than a

fully open physical campus. But even if it was not, it is not the product that students were offered

and not the product the students expected to receive.

       137.    Equity and good conscience require that Defendants return a portion of the monies

paid in tuition to Plaintiff and other members of the Tuition Class.

       138.    This cause of action does not seek to allege “academic malpractice.”




                                                36
      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 37 of 53




       139.    Defendants should be required to disgorge this unjust enrichment to the extent that

Defendants have retained more than the fair market value for the product that Defendants was able

to provide.

                    FOR A THIRD COLLECTIVE CAUSE OF ACTION
                              BREACH OF CONTRACT

                       (Plaintiff and Other Members of the Fees Class)

       140.    Plaintiff incorporates by reference paragraphs 1 to 101.

       141.    Plaintiff brings this count on behalf of himself and other members of the Fees Class.

       142.    In addition to tuition, Defendants charge a number of mandatory fees.

       143.    In its publications and, particularly on its websites, Defendants specifically describe

the nature and purpose of each fee.

       144.    Some fees apply broadly to all or certain groups of students, while other fees are

program or course based.

       145.    Such fees are set forth not only in amount but also in description and purpose

through the various academic catalogs and on the Universities’ websites.

       146.    As such, it is axiomatic that the monies Plaintiff and other members of the Fees

Class paid towards these fees were intended by both the students and Defendants to cover the

services, access, benefits and programs for which the fees were described and billed.

       147.    For example, UF describes certain fees as follows:

       Activity and Service Fee -- All students must pay an activity and service fee that
       is assessed on a per credit-hour or semiannual basis.

       Athletic Fee -- All students must pay an athletic fee that is assessed on a per credit-
       hour or semiannual basis. Halftime graduate research and teaching assistants
       enrolled for eight (8) or more credit hours during the Fall or Spring Semester and
       all other students enrolled for nine (9) or more credit hours are eligible to purchase
       football tickets at the student rate.



                                                 37
      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 38 of 53




       Health Fee -- All students must pay a health fee that is assessed on a per credit-
       hour or semiannual basis. The health fee is not part of any health insurance a student
       may purchase.

       Material and Supply and Equipment Use Fee -- Material and supply fees are
       assessed for certain courses to offset the cost of materials or supply items consumed
       in the course of instruction. A list of approved courses and fees is published in the
       Schedule of Courses each semester.

       Off-Campus Educational Activities -- The president or the president’s designee
       will establish fees for off-campus course offerings when the location results in
       specific identifiable increased costs to the university. These fees will be in addition
       to the regular tuition and fees charged to students enrolling in these courses on
       campus. The additional fees charged are for the purpose of recovering the increased
       costs resulting from off campus vis-à-vis on campus offerings. As used herein, off
       campus refers to locations other than main campus, branch and centers.

       Technology Fee-- All students must pay a technology fee that is assessed on a per
       credit-hour or semiannual basis.

       Transportation Access Fee -- All students must pay a transportation access fee
       that is assessed on a per credit-hour or semiannual basis.

       148.    As such, in accepting these terms and paying these fees, a contract was formed

between Plaintiff, including the Fees Class, and Defendants, which provided that Plaintiff and

other members of the Fees Class would pay these fees for or on behalf of themselves and, in

exchange, Defendants would provide or make available the services, access, benefits and/or

programs related to those fees, as promised.

       149.    It is undisputed that Defendants did not provide student activities, access to

recreational facilities, access to campus-based information technology resources, or access to any

of the Health departments for a portion of the Spring 2020 semester.

       150.    Plaintiff and other members of the Fees Class fulfilled their end of the bargain when

they paid these fees for the Spring 2020 semester, either by paying out of pocket or by using student

loan financing, or otherwise.




                                                 38
      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 39 of 53




         151.   However, Defendants breached the contract with Plaintiff and other members of

the Fees Class by moving all classes for the Spring 2020 semester to online distance learning

platforms, constructively evicting students from campus, closing most campus buildings and

facilities, and cancelling most student activities.

         152.   By retaining fees paid by Plaintiff and other members of the Fees Class, without

providing them the full benefit of their bargain, Defendants have failed to perform their contractual

obligations.

         153.   Plaintiff and other members of the Fees Class have suffered damage as a direct and

proximate result of Defendants’ breach, namely being deprived of the value of the services, access,

benefits and/or programs the fees were intended to cover.

         154.   As a direct and proximate result of Defendants’ breach, Plaintiff and other members

of the Fees Class are legally and equitably entitled to damages, to be decided by the trier of fact in

this action, to include disgorgement of the pro-rata amount of fees that were collected but for

which services were not provided.

                   FOR A FOURTH COLLECTIVE CAUSE OF ACTION
                             UNJUST ENRICHMENT

                        (Plaintiff and Other Members of the Fees Class)

         155.   Plaintiff incorporates by reference paragraphs 1 to 101.

         156.   Plaintiff brings this count on behalf of himself and other members of the Fees Class.

         157.   This claim is pled in the alternative to, and to the extent it is determined a contract

does not exist or otherwise apply, the contract-based claim set forth in the Third Cause of Action

above.

         158.   Defendants have received a benefit at the expense of Plaintiff and other members

of the Fees Class to which they are not entitled.

                                                    39
      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 40 of 53




         159.   Plaintiff and other members of the Fees Class paid substantial student fees for on-

campus services, access, benefits and/or programs and did not receive the full benefit of the

bargain.

         160.   Plaintiff and other members of the Fees Class conferred this benefit on Defendants

when they paid the fees.

         161.   Defendants realized this benefit by accepting such payment.

         162.   Defendants have retained this benefit, even though Defendants have failed to

provide the services, access, benefits and/or programs for which the fees were collected, making

Defendants’ retention unjust under the circumstances.

         163.   Equity and good conscience require that Defendants return a portion of the monies

paid in fees to Plaintiff and other members of the Fees Class.

         164.   Defendants should be required to disgorge this unjust enrichment to the extent that

Defendants have retained more than the fair market value for the product that Defendants were

able to provide.

                     FOR A FIFTH COLLECTIVE CAUSE OF ACTION
                                   CONVERSION

                      (Plaintiff and Other Members of the Tuition Class)

         165.   Plaintiff incorporates by reference paragraphs 1 to 101.

         166.   Plaintiff brings this count on behalf of himself and other members of the Tuition

Class.

         167.   The two key elements of conversion are (1) Plaintiff’s legal ownership or an

immediate superior right of possession to a specific identifiable thing, and (2) Defendants’

unauthorized dominion over the thing in question or interference with it, to the exclusion of

Plaintiff’s right.

                                                40
      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 41 of 53




       168.     Plaintiff and members of the Tuition Class have an identifiable legal ownership to

the right and services of an in-person, on-campus educational experience and paid tuition funds

for the same.

       169.     As set forth above, Defendants have not provided those services or access to the

exclusion of Plaintiff’s and other members of the Tuition Class’s rights.

       170.     As set forth above, Plaintiff and other members of the Tuition Class have not, to

date, received from Defendants a proper reimbursement for tuition paid to Defendants for the 2020

Spring semester.

       171.     Defendants have received and retained possession of Plaintiff’s and other members

of the Tuition Class’s full payments for tuition for the 2020 Spring semester.

       172.     Defendants’ continued possession of the full payments for the 2020 Spring semester

tuition is adverse and in derogation of Plaintiff’s and the other members of Tuition Class’s

entitlement to such funds.

       173.     Defendants refuse to remit Plaintiff’s and the other members of the Tuition Class’s

reimbursement for tuition paid for the 2020 Spring semester.

       174.     Defendants have therefore converted and continue to convert Plaintiff’s and the

other members of the Tuition Class’s 2020 Spring semester tuition.

                     FOR A SIXTH COLLECTIVE CAUSE OF ACTION
                                   CONVERSION

                        (Plaintiff and Other Members of the Fees Class)

       175.     Plaintiff incorporates by reference paragraphs 1 to 101.

       176.     Plaintiff brings this count on behalf of himself and other members of the Fees Class.

       177.     The two key elements of conversion are (1) Plaintiff’s legal ownership or an

immediate superior right of possession to a specific identifiable thing, and (2) Defendants’

                                                 41
      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 42 of 53




unauthorized dominion over the thing in question or interference with it, to the exclusion of

Plaintiff’s right.

         178.   Plaintiff and other members of the Fees Class have an identifiable legal ownership

to the services, access, benefits and/or programs paid for through their fees.

         179.   As set forth above, Defendants have not provided or made available those services,

benefits, programs and/or access thereto, to the exclusion of Plaintiff’s and other members of the

Fee Class’s rights.

         180.   As set forth above, Plaintiff and other members of the Fees Class have not, to date,

received from Defendants a proper reimbursement for fees paid to Defendants for the 2020 Spring

semester.

         181.   Defendants have received and retained possession of Plaintiff’s and other members

of the Fees Class’s payments for fees for the 2020 Spring semester.

         182.   Defendants’ continued possession of payments for 2020 Spring semester fees is

adverse and in derogation of Plaintiff’s and other members of the Fees Class’s entitlement to such

funds.

         183.   Defendants refuse to remit to Plaintiff and other members of the Fees Class a

reimbursement for fees paid for the 2020 Spring semester.

         184.   Defendants have therefore converted and continue to convert Plaintiff’s and other

members of the Fees Class’s 2020 Spring semester fees.

             FOR A SEVENTH COLLECTIVE CAUSE OF ACTION
    VIOLATION OF FLORIDA’S DECEPTIVE AND UNFAIR TRADE PRACTICES

                      (Plaintiff and Other Members of the Tuition Class)

         185.   Plaintiff incorporates by reference paragraphs 1 to 101.




                                                 42
      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 43 of 53




          186.   Plaintiff brings this count on behalf of himself and other members of the Tuition

Class.

          187.   Florida Deceptive and Unfair Trade Practices Act is found at Fla. Stat. § 501.201

et seq.

          188.   Fla. Stat. § 501.211(2) provides in pertinent part that:

          “(2) In any action brought by a person who has suffered a loss as a result of a
          violation of this part, such person may recover actual damages, plus attorney’s fees
          and court costs as provided in s. 501.2105.”

          189.   A consumer claim for damages under the Florida Deceptive and Unfair Trade

Practices Act has three elements: (1) a deceptive act or unfair practice; (2) causation; and (3)

actual damages.

          190.   An “unfair practice” is one that offends established public policy and one that is

immoral, unethical, oppressive, unscrupulous or substantially injurious to consumers.

          191.   Whether particular conduct constitutes such an unfair or deceptive trade practice is

a question of fact.

          192.   A claim under the Florida Deceptive and Unfair Trade Practices Act is not defined

by the express terms of a contract, but instead encompasses unfair and deceptive practices arising

out of business relationships.

          193.   The 2001 amendments to the Florida Deceptive and Unfair Trade Practices Act

broadened the scope of the Act “to allow any person or entity who has suffered a loss as a result

of unfair or deceptive acts or practices to commence a private action for actual damages.”

          194.   Plaintiff and other members of the Tuition Class are consumers who have paid

substantial tuition and fees to attend in-person, hands-on curriculum at Defendants’ Universities

for the Spring 2020 semester.



                                                   43
      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 44 of 53




       195.    Defendants’ efforts to sell its services to prospective students, which included

Plaintiff and other members of the Tuition Class, were “consumer-oriented.”

       196.    As part of their marketing practices and recruitment efforts, as described above,

Defendants made numerous statements, representations and omissions to the public (including

Plaintiff and members of the Tuition Class) with respect to the in-person educational opportunity

and on-campus experience that students who enrolled at the Defendants’ Universities would

receive. Such statements, representations and omissions, which were uniform and identical in

nature, were intended to induce potential students to enroll at the University for the Spring 2020

semester.

       197.    With the reasonable expectation that students who enrolled at the Universities

would receive in-person academic instruction with an on-campus experience for the entire 2020

Spring semester, Plaintiff and other members of the Tuition Class paid tuition to Defendants.

       198.    However, students did not receive an in-person academic instruction with on-

campus experience, access and services for the entire 2020 Spring semester. As a result, Plaintiff

and other members of the Tuition Class were proximately caused to pay inflated tuition because

they were deprived of in-person academic instruction and an on-campus experience, access and

services for the Spring 2020 semester.

       199.    Therefore, the aforementioned statements, representations and omissions made by

Defendants (in turn, each university named herein) were objectively false, misleading and

deceptive to Plaintiff and the other Tuition Class Members, as well as the public at large.

       200.    Defendants’ above-alleged actions constitute unfair business practices since the

actions were deceptive and injurious to Plaintiff and other members of the Tuition Class because




                                                44
      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 45 of 53




students enrolled for the Spring 2020 term did not benefit from on-campus academic instruction

and a unique on-campus experience during the entire spring term.

       201.    In fact, Plaintiff and other students were not permitted to receive and benefit from

on-campus academic instruction and a unique on-campus experience during the entire Spring 2020

semester.

       202.    Defendants’ acts and practices were designed to lead potential students, and the

public, to believe that if students enrolled at the Universities then they would be entitled to receive

in-class instruction and a unique campus experience for the entire Spring 2020 semester.

       203.    Plaintiff and other members of the other Tuition Class Members were deceived and

injured because students did not receive in-class instruction and a unique campus experience for

the entire Spring 2020 semester.

       204.    As a result of Defendants’ foregoing violations of the Florida Deceptive and Unfair

Trade Practices Act (Fla. Stat. § 501.201 et seq.), Defendants have directly and proximately caused

damage to Plaintiff and other members of the Tuition Class and are entitled to recover actual

damages in an amount to be determined at trial, and an award of reasonable attorney’s fees,

expenses, costs and disbursements.

             FOR AN EIGHTH COLLECTIVE CAUSE OF ACTION
    VIOLATION OF FLORIDA’S DECEPTIVE AND UNFAIR TRADE PRACTICES

                        (Plaintiff and Other Members of the Fees Class)

       205.    Plaintiff incorporates by reference paragraphs 1 to 101.

       206.    Plaintiff brings this count on behalf of himself and other members of the Fees Class.

       207.    The Florida Deceptive and Unfair Trade Practices Act is found at Fla. Stat. §

501.201 et seq.

       208.    Fla. Stat. § 501.211(2) provides in pertinent part that:

                                                  45
      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 46 of 53




       “(2) In any action brought by a person who has suffered a loss as a result of a
       violation of this part, such person may recover actual damages, plus attorney's fees
       and court costs as provided in s. 501.2105.”

       209.    A consumer claim for damages under the Florida Deceptive and Unfair Trade

Practices Act has three elements: (1) a deceptive act or unfair practice; (2) causation; and (3)

actual damages.

       210.    An “unfair practice” is one that offends established public policy and one that is

immoral, unethical, oppressive, unscrupulous or substantially injurious to consumers.

       211.    Whether particular conduct constitutes such an unfair or deceptive trade practice is

a question of fact.

       212.    A claim under the Florida Deceptive and Unfair Trade Practices Act is not defined

by the express terms of a contract, but instead encompasses unfair and deceptive practices arising

out of business relationships.

       213.    The 2001 amendments to the Florida Deceptive and Unfair Trade Practices Act

broadened the scope of the Act “to allow any person or entity who has suffered a loss as a result

of unfair or deceptive acts or practices to commence a private action for actual damages.”

       214.    Plaintiff and other members of the Fees Class were required to pay certain fees as

a condition to student enrollment at the Universities for the Spring 2020 semester, including, but

not limited to, a Technology Fee, Student Activity Fee, and a Health and Related Services Fee.

       215.    As discussed above, Defendants made statements, representations and omissions to

the public, including Plaintiff and other members of the Fees Class, with respect to such fees.

       216.    These statements, representations and omissions, which were uniform and identical

in nature, were intended to induce potential students, including Plaintiff and members of the Fees




                                                46
        Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 47 of 53




Class, to enroll at the Universities and pay or cause to have paid mandatory fees for the Spring

2020 semester.

         217.    With the reasonable expectation that students who enrolled at the Universities

would be entitled to receive services, programs and/or benefits for which fees were charged for

the entire Spring 2020 semester, Plaintiff and other members of the Fees Class agreed to pay such

fees.

         218.    However, students did not receive the services, programs and/or benefits for which

fees were charged for the entire Spring 2020 semester. As a result, Plaintiff and other members of

the Fees class were proximately caused to overpay such fees because the related services, programs

and/or benefits were not available to students for the entire Spring 2020 semester.

         219.    Therefore, the aforementioned statements, representations and omissions made by

Defendants (in turn, each university named herein) were objectively false, misleading and

deceptive to Plaintiff and the other Fee Members, as well as the public at large.

         220.    Defendants’ above-alleged actions constitute unfair business practices since the

actions were deceptive and injurious to Plaintiff and other members of the Fees Class because

students enrolled at the Universities did not receive services, programs and/or benefits for which

fees were paid for the entire Spring 2020 semester.

         221.    Defendants’ acts and practices were designed to lead potential students, and the

public, to believe that if students enrolled at the Universities and paid the mandatory fees then they

would be entitled receive the services, programs and/or benefits for which such fees were charged

and paid for the entire Spring 2020 semester.




                                                 47
      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 48 of 53




       222.    Plaintiff and the other Fees Class members were deceived and injured because

students were not entitled to receive the services, programs and/or benefits for which the

mandatory fees were charged and paid for the entire Spring 2020 semester.

       223.    As a result of Defendants’ foregoing violations of the Florida Deceptive and Unfair

Trade Practices Act (Fla. Stat. § 501.201 et seq.), Defendants have directly and proximately caused

damage to Plaintiff and other members of the Fees Class and are entitled to recover actual damages

in an amount to be determined at trial, and an award of reasonable attorney’s fees, expenses, costs

and disbursements.

                   FOR AN NINTH COLLECTIVE CAUSE OF ACTION
                       VIOLATION OF THE TAKINGS CLAUSE

                     (Plaintiff and Other Members of the Tuition Class)

       224.    Plaintiff incorporates by reference paragraphs 1 to 101.

       225.    As set forth above, Defendants seized Plaintiff’s and the members of the Tuition

Class’s property and did so without notice or due process.

       226.    The Takings Clause of the Fifth Amendment, through the Fourteenth Amendment,

of the United States Constitution prohibits states from taking private property for public use

without just compensation.

       227.    Defendants operate state agencies under color of state law.

       228.    Core common law property rights that predate the Constitution are protected by the

Takings Clause.

       229.    For hundreds of years, the common law has recognized that there is a property right

by an owner in funds held in an account managed by another.

       230.    The common law rule is that when monies are paid in anticipation of receiving

some service, but circumstances thereafter render it impossible for those services to be provided,

                                                48
      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 49 of 53




the recipient is precluded from unjustly enriching themselves by seizing and retaining the

proceeds.

       231.    Based on these common law rules protected by the Constitution, Plaintiff and the

Tuition Class have a protected property right in all tuition they paid to the Universities for which

they received nothing, or significantly less than what they bargained for, in return.

       232.    Defendants elected to seize Plaintiff’s and the members of the Tuition Class’s

property under the color of state law, without notice or due process, which failure to provide the

same violates due process standards set forth in the United States Constitution and is a violation

of 42 U.S.C. Sec. 1983.

       233.    Defendants are obligated to uphold the laws of the United States.

       234.    No statute, rule, or practice could authorize Defendants to withhold that property

from Plaintiff and the Tuition Class without violating the Takings Clause of the Fifth Amendment

and 42 U.S.C Sec. 1983.

       235.    Defendants’ conduct violated the United States Constitution’s Fifth and Fourteenth

Amendments and 42 U.S.C. Sec. 1983.

       236.    The property of Plaintiff and members of the Tuition Class remains in Defendants’

possession and can readily be returned upon Defendants directing the Universities to do so.

       237.    Plaintiff has never made a knowing and voluntary waiver of his constitutional rights

to be paid just compensation for the taking of his property rights in those funds.

       238.    Consequently, Defendants, under the color of state law, have seized and retained

property that is beyond their statutory and constitutional authority. These actions are ultra vires

and unconstitutional.




                                                 49
     Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 50 of 53




       239.    As a result of Defendants’ foregoing violations of the laws of the United States,

Defendants are liable to Plaintiff and the members of the Tuition Class.

       240.    In addition, Defendants are liable to Plaintiff and the members of the Tuition Class

for attorneys’ fees under 42 U.S.C. Sec. 1988.

                  FOR AN TENTH COLLECTIVE CAUSE OF ACTION
                      VIOLATION OF THE TAKINGS CLAUSE

                       (Plaintiff and Other Members of the Fees Class)

       241.    Plaintiff incorporates by reference paragraphs 1 to 101.

       242.    As set forth above, Defendants seized Plaintiff’s and the members of the Fee

Class’s property and did so without notice or due process.

       243.    The Takings Clause of the Fifth Amendment, through the Fourteenth Amendment,

of the United States Constitution prohibits states from taking private property for public use

without just compensation.

       244.    Defendants operate state agencies under color of state law.

       245.    Core common law property rights that predate the Constitution are protected by the

Takings Clause.

       246.    For hundreds of years, the common law has recognized that there is a property right

by an owner in funds held in an account managed by another.

       247.    The common law rule is that when monies are paid in anticipation of receiving

some service, but circumstances thereafter render it impossible for those services to be provided,

the recipient is precluded from unjustly enriching themselves by seizing and retaining the

proceeds.




                                                 50
      Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 51 of 53




       248.    Based on these common law rules protected by the Constitution, Plaintiff and the

Fees Class have a protected property right in all the fees they paid to the Universities for which

they received nothing, or significantly less than what they bargained for, in return.

       249.    Defendants elected to seize Plaintiff’s and the members of the Fee Class’s property

under the color of state law, without notice or due process, which failure to provide the same

violates due process standards set forth in the United States Constitution and is a violation of 42

U.S.C. Sec. 1983.

       250.    Defendants are obligated to uphold the laws of the United States.

       251.    No statute, rule, or practice could authorize Defendants to withhold that property

from Plaintiff and the Fees Class without violating the Takings Clause of the Fifth Amendment

and 42 U.S.C Sec. 1983.

       252.    Defendants’ conduct violated the United States Constitution’s Fifth and Fourteenth

Amendments and 42 U.S.C. Sec. 1983.

       253.    The property of Plaintiff and members of the Fee Class remains in Defendants’

possession and can readily be returned upon Defendants directing the Universities to do so.

       254.    Plaintiff has never made a knowing and voluntary waiver of his constitutional rights

to be paid just compensation for the taking of his property rights in those funds.

       255.    Consequently, Defendants, under the color of state law, have seized and retained

property that is beyond their statutory and constitutional authority. These actions are ultra vires

and unconstitutional.

       256.    As a result of Defendants’ foregoing violations of the laws of the United States,

Defendants are liable to Plaintiff and the members of the Fee Class.




                                                 51
       Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 52 of 53




        257.    In addition, Defendants are liable to Plaintiff and the members of the Fee Class for

attorneys’ fees under 42 U.S.C. Sec. 1988.

XII.    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

                (A)    Certifying the Classes as proposed herein,

                (B)    Designating Plaintiff as Class representative, and appointing Gainey

        McKenna & Egleston as Class Counsel;

                (C)    Declaring that Defendants are financially responsible for notifying the Class

        members of the pendency of this action;

                (D)    Declaring that Defendants have wrongfully kept monies paid for tuition and

        fees;

                (E)    Requiring that Defendants disgorge amounts wrongfully obtained for

        tuition and fees;

                (F)    Awarding injunctive relief as permitted by law or equity, including

        enjoining Defendants from retaining the pro-rated, unused monies paid for tuition and fees;

                (G)     Scheduling a trial by jury in this action;

                (H)    Awarding Plaintiff’s reasonable attorney’s fees, costs and expenses, as

        permitted by law;

                (I)    Awarding pre and post-judgment interest on any amounts awarded, as

        permitted by law; and

                (J)    Awarding such other and further relief as may be just and proper.




                                                 52
     Case 1:20-cv-00106-AW-GRJ Document 19 Filed 07/31/20 Page 53 of 53




XIII. DEMAND FOR TRIAL BY JURY

       Plaintiff demands a trial by jury on all issues so triable.

Dated: July 31, 2020

                                               SHEPPARD, WHITE, KACHERGUS, &
                                               DEMAGGIO, P.A.


                                               By: /s/Bryan DeMaggio
                                                   Bryan DeMaggio
                                               215 Washington Street
                                               Jacksonville, FL 32202
                                               Tel: (904) 356-9661
                                               Fax: (904) 356-9667
                                               Email: sheplaw@sheppardwhite.com

                                               GAINEY McKENNA & EGLESTON
                                               Thomas J. McKenna
                                               Gregory M. Egleston
                                               501 Fifth Avenue, 19th Floor
                                               New York, NY 10017
                                               Tel.: (212) 983-1300
                                               Fax: (212) 983-0383
                                               Email: tjmckenna@gme-law.com
                                               Email: gegleston@gme-law.com

                                               Attorneys for Plaintiff




                                                 53
